Citation Nr: 0001297	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-00 168A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION     

The veteran had active military service from August 1959 to 
August 1961.  He died on July [redacted], 1995, according to 
the death certificate.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 24, 1996, and 
October 3, 1996, by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 (West 1991).  The appellant testified at a 
travel board hearing before a member of the Board at the RO 
on April 30, 1999, in connection with her appeal.  

The original statement of the case issued to the appellant in 
December 1996 included the additional issue of eligibility 
for Dependent's Educational Assistance under Chapter 35 of 
Title 38 of the United States Code as one of the matters on 
appeal.  However, since the rating decision of January 24, 
1996, awarded that benefit effective January 3, 1990, there 
remains no dispute regarding this benefit to be adjudicated 
on appeal.  The issue of entitlement to Chapter 35 benefits 
is not before the Board and will not be addressed herein.  


FINDINGS OF FACT

1.  The veteran died in July 1995.  

2.  The primary cause of death reported on the official 
certificate of death was arteriosclerotic cardiovascular 
disease; a seizure disorder was shown on an amended version 
of the certificate of death as a condition contributing to 
death.  

3.  At the time of the veteran's death, service connection 
was in effect for chronic brain syndrome with grand mal 
seizures, for which a total (100 percent) schedular 
evaluation had been in effect since January 3, 1990. 

4.  The official certificate of death, signed by a physician, 
constitutes competent medical evidence of a nexus between the 
veteran's death and the pre-existing service-connected 
chronic brain disease with grand mal seizures. 


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 
(1996) (per curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in July 1995 at the age of 54.  The exact 
date and circumstances of his death are uncertain.  According 
to reports prepared by the Los Angeles, California, coroner's 
office, the appellant found the veteran in an unresponsive 
and decomposed state at their residence on July [redacted], 1995, 
upon her return from a trip to Mexico.  She had left on July 
23, 1995.  The veteran was reported to have been last seen on 
July 27, 1995, walking around the apartment area.  No autopsy 
was performed.  In an official certificate of death dated on 
August 2, 1995, the cause of death was listed as 
arteriosclerotic cardiovasacular disease.  No condition 
contributing to death but not related to the primary cause of 
death was listed in the space available.  An amended version 
of the death certificate prepared on August 7, 1995, added 
the words "seizure disorder" to item 112 as a significant 
condition contributing to death.  

At the time of the veteran's death, service connection was in 
effect for chronic brain syndrome with grand mal seizures 
evaluated as 100 percent rating disabling since January 3, 
1990.  

The appellant testified at a travel board hearing at the RO 
on April 30, 1999, in connection with her appeal.  She 
expressed the belief that although heart disease had not been 
diagnosed until 1994, the service-connected organic brain 
syndrome with seizures was a contributing factor in bringing 
about his death, and that the coroner had so indicated.  She 
expressed the further belief that the veteran's seizures 
contributed to the cardiovascular disease since his seizure 
medications masked the symptoms of heart disease and may have 
prevented him from receiving proper care for it.  She related 
that the coroner had told her that the seizures had caused 
stress on his heart.  She claimed that his death had actually 
occurred on the 25th of July, since she could tell by his 
pill box that he took no further medication after that date.  
With respect to the veteran's ability to work, she maintained 
that during the period from 1985 to 1990 he had been 
physically incapable of employment.  She argued that although 
he was very smart and had a law degree, he had never been 
able to pass the bar examination because his medicines 
prevented him from organizing his thoughts or expressing 
himself properly.  She indicated that no one wanted to hire 
him because of his seizures, arguing that for many years his 
work had consisted of nothing more than a few odd jobs as a 
law clerk and was less than marginal employment.  

The veteran's service department medical records contain no 
reference to complaints or abnormal findings attributed to 
cardiovascular disease.  

The veteran filed his original claim for VA compensation in 
March 1962.  At a VA examination performed in June 1962 in 
connection with that claim, the cardiovascular system was 
reported as normal.  In August 1962, a rating board granted 
service connection for chronic brain syndrome manifested by 
grand mal convulsive episodes, and assigned a 10 percent 
rating from August 1961.  

The schedular rating for chronic brain syndrome with seizure 
disorder was increased to 30 percent from July 1973, and to 
40 percent from September 1975.  A Board decision of 
September 1984 denied an appeal for a rating higher than 
40 percent.  

The veteran requested an increased rating for seizures in 
November 1984.  A rating decision of January 9, 1985, denied 
an increased rating.  The veteran did not appeal the denial 
after receipt of proper notification of the determination, 
which the RO provided on January 29, 1985.  A rating higher 
than 40 percent was subsequently denied by rating decisions 
of April 15, 1986, and October 17, 1986.  The veteran 
submitted a notice of disagreement with the October 1986 
rating decision, and a statement of the case was issued.  On 
December 30, 1986, the rating board reviewed additional 
evidence received, and raised the rating for the service-
connected disability to 60 percent from June 20, 1985.  The 
RO notified the veteran that the increase was deemed to 
represent a substantial grant of the benefits sought on 
appeal, and that no further action would be taken on the 
appeal unless he gave notice that he wished to continue the 
appeal further.  The veteran did not indicate a desire to 
continue the appeal.  

The RO reviewed the rating for the service-connected chronic 
brain syndrome with seizures on November 30, 1989, and 
confirmed the current 60 percent rating.  The RO reviewed the 
rating again in April 1990 following VA general medical and 
neurological examinations in January 1990, and reduced the 
rating to 40 percent effective August 1, 1990.  The veteran 
submitted a timely notice of disagreement with the reduction, 
and a statement of the case was issued on June 30, 1990.  
While the appeal was pending, the veteran submitted an 
application for a total disability rating based on individual 
unemployability (TRIU), which was received in July 1990.  An 
RO rating decision of August 30, 1990, denied the TRIU claim.  
On July 10, 1991, the Board remanded the increased rating 
issue to the RO.  After completion of additional evidentiary 
development requested by the Board, and the veteran's 
appearance at a hearing at the RO on December 9, 1991, an RO 
hearing officer assigned a 100 percent schedular evaluation 
for the service-connected disability.  A rating decision of 
February 13, 1992, made the rating effective from January 30, 
1990.  

The medical evidence of record at the time of the veteran's 
death contained no reference to cardiovascular disease.  VA 
outpatient treatment records received in connection with the 
appellant's claim for death benefits covered the period from 
June 1994 to February 1995.  A number of entries indicate 
relate that two vessel coronary artery disease had been shown 
by cardiac catheterization in May 1994, and that the veteran 
had continued to have class II-III chest pain daily despite 
maximum tolerated medications.  An angioplasty performed in 
November 1994, was followed by significant improvement in 
exercise capacity.  

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

To establish service connection for the cause of a veteran's 
death, the first requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die), but the 
last two requirements must be supported by evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
cardiovascular disease, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be recognized as 
service- connected.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1999).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(recognizing that service connection may be established for a 
nonservice-connected disability aggravated by a service-
connected disability).  In order to show that a disability is 
proximately due to or the result of a service connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally related.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In the case of a disease only (as distinguished from 
residuals of an injury), service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Savage, Id.  

In the present case, the medical evidence of record does not 
establish that the veteran had heart disease during service 
or until many years after separation, and the appellant 
acknowledged at her hearing that there was no indication of 
the disorder until 1994.  Her appeal is instead premised on 
the allegation that the veteran's service-connected chronic 
brain disease with grand mal seizures caused or contributed 
to bringing about his death.  

In determining whether the appellant's claim for service 
connection for the cause of death is well grounded, the first 
element of a well-grounded claim, relating to the existence 
of a current disability, is satisfied by the fact of the 
veteran's death.  Ramey, id.  The second and third elements 
may be satisfied by competent evidence that the death was 
caused or contributed to by the veteran's service- connected 
chronic brain syndrome with grand mal seizures.  Ramey, Id.  
In this regard, it is relevant that, although the veteran did 
not die in a hospital where the status of his cardiovascular 
disease and chronic brain disease with grand mal seizures 
would have been documented, a medical opinion causally 
linking the veteran's seizures and death is found in the 
notation in the amended death certificate that the seizures 
constituted a contributory cause of death.  The certificate 
was filled out by a physician, and therefore constitutes 
competent medical evidence as to the existence of a nexus 
between the service-connected disability and death.  The 
opinion is presumed to be true for the purpose of 
establishing a well-grounded claim.  King, Id.  

The elements required to establish a well grounded claim for 
service connection for the cause of the veteran's death are 
therefore satisfied.  Further adjudication of the well 
grounded claim will proceed in the manner set forth in the 
remand portion of this decision below.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

A.  Service Connection for the Cause of the Veteran's Death

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, the VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The record currently before the Board clearly does not 
contain all of the examination and treatment records 
pertaining to the diagnosis and treatment for heart disease 
which became clinically manifest in 1994.  All sources of 
examination and treatment for heart disease should be 
identified by the appellant, and all available documentation 
should be obtained by the RO before the appellant's claim is 
adjudicated further.  In addition, there is a gap in the VA 
treatment records on file extending from approximately 
February 1992 through June 1994.  Any VA records pertaining 
to this period are constructively of record before the Board, 
and must be obtained for adjudication purposes.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

When the documentary record is complete, an additional 
medical opinion should be obtained with regard to the 
question of whether the service-connected disability caused 
or contributed to the veteran's death.  The notation on the 
death certificate that seizures constituted a contributory 
cause of death was sufficient to establish the claim as well 
grounded, but the probative value of this item of evidence in 
adjudicating the claim on the merits remains is to be 
determined.  The coroner who prepared the death certificate 
based his opinion on the medical history obtained in the 
course of a routine investigation at the time of the 
veteran's death.  There is no indication that he had access 
to medical records describing the veteran's entire medical 
history since service, including those describing both 
coronary artery disease and chronic brain syndrome with grand 
mal seizures.  Resolution of the medical issues at the center 
of this appeal requires a considered opinion by a physician 
or physicians who have access to all relevant medical records 
and who specifically address questions posed by the Board.  

In this regard, it is relevant that in Lathan v. Brown, 7 
Vet. App. 359 (1995), the Court held that a remand was 
necessary in order for the Board to fulfill the statutory 
duty to assist in developing the evidence in support of a 
well-grounded claim for service connection for the cause of 
death when of contributory causation is at issue.  In 
pertinent part, the Court stated as follows:  

The Court holds that remand of this 
matter is necessary for VA to obtain a 
medical opinion which will enable it to 
give "careful consideration", as required 
by 38 C.F.R. § 3.312(c), to the issue of 
any contribution of the veteran's 
service- connected lung condition to his 
death.  See 38 U.S.C. §§ 5107(a), 7109; 
38 C.F.R. § 20.901(a), (d) (1994); Austin 
v. Brown, 6 Vet. App. 547, 552-54 (1994); 
Quiamco v. Brown, 6 Vet. App. 304, 310 
(1994); Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990).  The medical opinion 
should address specifically the issue of 
whether the veteran's service-connected 
disability was a contributory cause of 
death under 38 C.F.R. § 3.312(c).  In 
ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service- connected disability caused or 
contributed to death.  

B.  Claim for DIC under 38 U.S.C.A. § 1318(b) 

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of, but would have 
been entitled to receive, compensation at the time of death 
for a service-connected disability that was either:  (1) 
Continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of discharge or release from active service for 
a period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22(a) 
(1999).  

In this case, the veteran's surviving spouse argues that the 
veteran's service- connected disability rendered him totally 
disabled for more than 10 years before his death.  She has 
not alleged clear and unmistakable error in any of the 
adjudicative decisions which established the schedular 
evaluations in effect during this period, but argues that the 
veteran was incapable of more than marginal employment 
because of his seizures.  

The application of 38 U.S.C.A. § 1318 in adjudicating 
specific claims was discussed by the Court in Green v. Brown, 
10 Vet. App. 111 (1997), wherein the Court stated the 
following:  

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service connection related 
issue...based on evidence in the veteran's 
claims file or VA custody prior to the 
veteran's death, and the law then or 
subsequently made retroactively 
applicable.  

Thus, as interpreted by the Court, the law requires that, in 
adjudicating entitlement under § 1318, an analysis of the 
evidence must be undertaken to determine whether the veteran 
hypothetically would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  See also Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. 
Brown, 12 Vet. App. 229 (1999).  

However, the claimant's right to a hypothetical review of 
whether the veteran was "entitled to receive" compensation 
at a higher rate during the 10-year period may be affected by 
the VA regulations in effect when the claim was filed.  
Before March 4, 1992, a VA regulation, 38 C.F.R. § 19.196, 
provided that issues raised in a survivor's claim for 
benefits would be decided without regard to any prior 
disposition of such issues during the veteran's lifetime.  
This regulation was replaced on March 4, 1992, by 38 C.F.R. 
§ 20.1106.  The new regulation is substantially identical 
except that it contains the prefatory phrase: "[e]xcept with 
respect to benefits under the provisions of 38 U.S.C. 
§ 1318."  In Carpenter, Id., the Court held that the 
appellant was entitled to adjudication of a § 1318 claim 
under the law and regulation in effect when she brought her 
claim.  Since the claimant in that case had filed her 
original claim in 1991, before § 20.1106 went into effect, 
she was held to be entitled to have the claim adjudicated 
based on the veteran's hypothetical entitlement without 
regard to any prior disposition of rating claims during the 
veteran's lifetime pursuant to § 19.196.  But it is clear 
from Carpenter that in cases where § 20.1106 does in fact 
apply by virtue of the filing of a claim after March 4, 1992, 
and where the ratings assignable for the 10-year period 
immediately preceding death were adjudicated during the 
veteran's lifetime, a hypothetical determination as to the 
veteran's entitlement to total ratings during the 10-year 
period is precluded.  In Ruiz v. Gober, 10 Vet. App. 352 
(1997) the Court held that there is a rational basis for 
excluding claimants of § 1318 DIC from the benefit of 38 
C.F.R. § 20.1106 which other DIC claimants (i.e., non-§ 1318 
claimants) enjoy and that the exclusionary language of the 
regulation is therefore not contrary to the guarantee of 
equal protection under the law under the United States 
Constitution .  

In the present case, the RO denied the § 1318 claim on the 
sole basis that the veteran had not been in receipt of a 
total disability rating for 10 continuous years before his 
death.  That approach appears to have been correct with 
respect to the schedular rating for chronic brain syndrome 
with grand mal seizures, given the Court's reasoning in 
Carpenter and the applicability of § 20.1106 to her claim, 
which was filed in 1995.  

However, the question of whether the veteran was entitled to 
receive a TRIU during the period from July 1985 through 
January 1990, the portion of the 10-year period not covered 
by the eventual award of a 100 percent schedular rating, was 
never adjudicated during the veteran's lifetime.  Although 
the veteran did file a claim for a TRIU in July 1990, which 
was denied, any benefits that might have been payable on the 
basis of that claim, had it been allowed, would not have 
overlapped with the period of potential entitlement to a 
total rating during the period from July 1985 through January 
1990.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
(providing in pertinent part that an award of compensation 
based on an original claim will be the date of claim or the 
date entitlement arose, whichever is later).  Therefore, the 
appellant is not precluded from receiving a determination as 
to whether the veteran might hypothetically have been 
"entitled to receive" compensation at the total disability 
rate based on an award of a TRIU during the that period.  
That matter has not been developed for review by this Board, 
and must be initially decided by the RO in order to avoid 
prejudice to the veteran's right to due process of law.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

If the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should obtain all VA 
examination and treatment records for the 
veteran covering the period from February 
1992 to June 19, 1994.  

2.  The appellant should be contacted and 
asked to identify all VA and/or non-VA 
medical providers, including physicians 
and institutions (such as hospitals or 
clinics) from which the veteran received 
examination or treatment for 
cardiovascular disease during his 
lifetime.  All medical providers so 
identified should be contacted and asked 
to provide all available documentation.  
Duplicate copies of medical records 
already of record should not be added to 
the file.  

3.  Upon completion of the foregoing, the 
RO should arrange for review of the file by 
an appropriate VA physician or physicians 
to determine the extent to which the 
veteran's service- connected disability 
contributed to bringing about his death.  
The physician or physicians should state 
whether it is more likely than not, as 
likely as not, or less likely than not, 
that the service-connected chronic brain 
disease with grand mal seizures either 
caused or exacerbated the arteriosclerotic 
cardiovascular disease listed on the 
official certificate of death as the 
primary cause of death.  (Alternatively, 
the examiner(s) may state such likelihood 
as a percentage.)  The basis for all 
conclusions reached should be explained 
fully and in detail.  The examiner or 
examiner(s) is/are invited to obtain any 
additional consultations deemed necessary.  

4. After completion of the foregoing, the 
RO should review the examination 
report(s) received to ensure that they 
are adequate to achieve the purposes of 
this remand, as shown in the discussion 
and specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1999).  Any 
other actions necessary for proper 
follow-up of the development sought by 
the Board should be undertaken.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for the veteran's death 
in light of the material received pursuant 
to this remand, including the medical 
opinion(s) obtained.  If the determination 
is adverse to the appellant, a supplemental 
statement of the case should be prepared 
and the appellant and her representative 
should be given a reasonable period of time 
for reply.  

6.  The RO should also reconsider the 
appellant's claim for DIC under 38 
U.S.C.A. § 1318, including a 
determination as to whether the veteran 
might hypothetically have been entitled 
to a TRIU due to his service-connected 
disability during the period from July 
1985 through January 1990.  If the 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared, and the 
appellant and her representative should 
be given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice. The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



